PROVO STX, J.
The objections upon which the present application is based are purely of a technical nature, such as might be considered on appeal, were an appeal allowed by the Constitution in a case of this kind. No arbitrary action of the trial judge, or any substantial denial of justice, such as might move into action the extraordinary powers of this court, appears from the record. Were the court to consider and pass on the several technical objections made to the bill of information in this case, it would mean that every case not appealable could be brought to this court by writ of review. Such never was the intendment of the Constitution. Had the Constitution intended that technical objections of this kind should be reviewed by this court, it would have granted an appeal in every case.
The rule nisi herein is now therefore recalled, and the application of the relator is dismissed, at his cost.